DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 04/22/2022 is/are being considered by the examiner.
Claims 1, 3-9 are pending:
Claims 2 are canceled


Response to Arguments
Applicant’s arguments and/or amendments, with respect to 35 USC 103 art rejections have been fully considered and are persuasive.  The 35 USC 103 art rejections of record has been withdrawn. 
In particular, the incorporation of subject matter than was indicated by the office to be allowable into the independent claims was persuasive.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “wherein when a direction in which the airfoil extends is defined as a 0 [degree symbol] direction, orientation ratios of the reinforcing fiber oriented in ±45 [degree symbol] directions in the blade root inner laminate and the blade root outer laminate are higher than 30% and lower than 60%.” in combination with the remaining limitations of the claim.
Claims 3-7 are allowable based on dependency on claim 1.
Claim 8
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “wherein when a direction extending from the side of the blade root to the front end side is defined as a length direction and a direction perpendicular to the length direction is defined as a width direction in a mounting surface of the blade root on which the metal patch is mounted, the metal patch includes cuts formed at predetermined intervals in the width direction.” in combination with the remaining limitations of the claim.
Claim 9
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “wherein when a direction in which the airfoil extends is defined as a 0 [degree symbol] direction, orientation ratios of the reinforcing fiber oriented in ±45 [degree symbol] directions in the blade root inner laminate and the blade root outer laminate are higher than 30% and lower than 60%.” in combination with the remaining limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745        

/Ninh H. Nguyen/Primary Examiner, Art Unit 3745